Citation Nr: 1333629	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  07-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

2.  Entitlement to a disability rating in excess of 10 percent for postoperative right knee injury with removal of plica and degenerative arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to May 1982.

This appeal to the Board of Veterans' Appeals  (Board) arose from January 2007 and January 2013 rating decisions in which the RO denied a TDIU and continued a 10 percent disability rating for the Veteran's right knee disability, respectively.  With regard to the TDIU issue, the Veteran filed a notice of disagreement (NOD) in February 2007; the RO issued a statement of the case (SOC) in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2007.  With regard to the right knee rating issue, the Veteran filed an NOD in February 2013; the RO issued a SOC in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2013.

In June 2007, the Veteran testified during a hearing before RO personnel, and, in September 2008, he testified during a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  Significantly, the issues addressed during these hearings were the TDIU issue currently on appeal and entitlement to restoration of a 50 percent rating for service-connected right knee disability, from November 1, 2007.  Transcripts of both hearings are of record. 

In January 2009, the Board, denied the claim for restoration of a 50 percent rating for service-connected right knee disability, from November 1, 2007 and remanded the TDIU issue on appeal to the RO, via the Appeals Management Center (AMC), in part, because the TDIU claim currently before the Board was inextricably intertwined with a claim for a higher rating for a right knee disorder raised by the Veteran during the September 2008 Board hearing but not yet adjudicated by the RO.  After complying with part of the January 2009 Board remand instructions, the AMC continued to deny the claim for a TDIU (as reflected in a January 2010 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

In September 2011, the Board, again, remanded the TDIU claim on appeal to the RO, via the AMC, because the RO had failed to adjudicate the claim for a higher rating for a right knee disorder which was inextricably intertwined with the TDIU claim.  After complying with the September 2011 Board remand instructions, the AMC continued to deny the claim for a TDIU (as reflected in a April 213 SSOC) and returned this matter to the Board for further appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claims.  A review of the documents in such folder reveals VA treatment records dated from February 2009 through March 2013, which were considered by the RO in the most recent April 2013 SSOC and June 2013 SOC, as well as a September 2013 Appellate Brief regarding the TDIU issue.

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Notably, pursuant to the September 2011 Board remand, the RO issued the January 2013 rating decision in a 10 percent disability rating for the Veteran's right knee disability was continued.  As noted above, the Veteran filed an NOD in February 2013; the RO issued a SOC in June 2013, and the Veteran filed a substantive appeal in June 2013.  Significantly, in the June 2013 substantive appeal the Veteran wrote that he wished to testify during a Board hearing at the RO on the matter of an increased rating for his right knee.      

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Previously in the January 2009 remand, the Board noted that an increase in the rating assigned for the right knee could well impact the TDIU claim on appeal (see 38 C.F.R. § 4.16(a)), and thus found that the claim for a TDIU was inextricably intertwined with the claim for increase, and that both claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As action on the claim for a TDIU must be deferred pending completion of the action requested with request to the claim for higher rating, this matter must be remanded along with the claim for a higher rating for the right knee. 

Accordingly, these matters are hereby REMANDED for the following action:

Schedule a Travel Board hearing in accordance with the Veteran's June 2013 request.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b)  (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 


Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141  (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


